Case 20-01058 Doc 53 Filed 09/09/21 Entered 09/09/21 12:47:04 Main Document Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF LOUISIANA

                                          §
    IN RE:                                §     CASE NO: 20-11419
                                          §
    GENESIS VENTURE LOGISTICS,            §     CHAPTER 7
    L.L.C.,                               §
                                          §     SECTION A
         DEBTOR.                          §

                                          §
    GENESIS VENTURE LOGISTICS,            §
    L.L.C.,                               §
                                          §
         PLAINTIFF,                       §     ADV. NO. 20-1058
    v.                                    §
                                          §
    KZM MARINE SERVICES, LLC,             §
         &                                §
    TOMMY B. HENRY,                       §
                                          §
         DEFENDANTS.                      §

                                          §
    IN RE:                                §     CASE NO: 20-11525
                                          §
    LORRAINE MAE HYDE,                    §     CHAPTER 11
                                          §
         DEBTOR.                          §     SECTION A
                                          §

                                          §
    LORRAINE MAE HYDE,                    §
                                          §
         PLAINTIFF,                       §
                                          §     ADV. NO. 20-1059
    v.                                    §
                                          §
    KZM MARINE SERVICES, LLC,             §
         &                                §
    TOMMY B. HENRY,                       §
        DEFENDANTS.                       §
Case 20-01058 Doc 53 Filed 09/09/21 Entered 09/09/21 12:47:04 Main Document Page 2 of 2




                               ORDER STAYING PROCEEDINGS

          This matter came before the Court for during a telephonic status conference held on

   September 9, 2021.

          PARTICIPATING:        Joshua Paul Clayton, Counsel for the Plaintiffs
                                Harry Morse, Counsel for the Defendants
                                Fernand L. Laudumiey, Counsel for Chapter 7 Trustee in No. 20-
                                11419


          By agreement of the parties,

          IT IS ORDERED that the above-captioned Adversary Proceedings are stayed for a period

   of sixty (60) days.

           New Orleans, Louisiana, September 9, 2021.




                                                       MEREDITH S. GRABILL
                                               UNITED STATES BANKRUPTCY JUDGE
